Opinion of the Court
ROBERT E. Quinn, Chief Judge:
Two of the three charges against the accused allege respectively that he wrongfully appropriated $50.00, the property of Private W. Taylor, and that he wrongfully abstracted $50.00 from a registered letter then in the Unit Mail Room, which was addressed to the said Private Taylor. He was convicted of both charges.
In instructing on the maximum sentence it could impose, the law officer advised the court-martial that it could aggregate the confinement for each of the above offenses. This instruction is erroneous. United States v Dicario, 8 USCMA 353, 24 CMR 163, decided this date.
Accordingly, the decision of the board of review as to the sentence is reversed. The record of trial is returned to The Judge Advocate General of the Army for submission to the board of review for reconsideration of the sentence.
Judge FeRguson concurs.